MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any                             Jul 10 2019, 10:42 am
court except for the purpose of establishing                               CLERK
the defense of res judicata, collateral                                Indiana Supreme Court
                                                                          Court of Appeals
estoppel, or the law of the case.                                           and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Megan Shipley                                             Curtis T. Hill, Jr.
Marion County Public Defender Agency                      Attorney General of Indiana
Indianapolis, Indiana
                                                          Samantha M. Sumcad
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

J.G.,                                                     July 10, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-181
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Marilyn A.
Appellee-Petitioner.                                      Moores, Judge
                                                          The Honorable Gary Chavers,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49D09-1809-JD-1078



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-JV-181 | July 10, 2019                   Page 1 of 5
                                        Statement of the Case
[1]   J.G. appeals the juvenile court’s award of guardianship over him to the

      Department of Correction after the court adjudicated J.G. a delinquent on three

      counts of armed robbery, each as a Level 3 felony when committed by an adult.

      J.G. raises a single issue for our review, namely, whether the juvenile court

      abused its discretion when it awarded guardianship over him to the Department

      of Correction. We affirm.


                                  Facts and Procedural History
[2]   In mid-August of 2018, when he was fifteen years old, J.G. sold marijuana to

      three other juveniles near Arsenal Tech High School. The three juveniles and

      J.G. then began to smoke the marijuana together. Shortly thereafter, several

      other juveniles joined J.G. and, with J.G.’s assistance, robbed the first three

      juveniles at gunpoint. As the perpetrators were leaving the scene, J.G. told the

      first three juveniles to not say anything to anyone “or they would be shot.”

      Appellant’s App. Vol. II at 41 (capitalization removed). Indianapolis

      Metropolitan Police Department officers arrested J.G. and his accomplices

      shortly thereafter, and at least one of the victims changed schools out of fear of

      being “kill[ed]” for having spoken “to the police.” Id. at 71.


[3]   While detained and awaiting his denial hearing before the juvenile court, J.G.

      had five reported incidents of poor behavior. One incident “was for refusal to

      follow direction of staff.” Id. at 68. Another incident was for “an altercation

      with another resident,” which resulted in J.G. “trying to get away from the


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-181 | July 10, 2019   Page 2 of 5
      other resident who wanted to fight him.” Id. Following a fact-finding hearing

      in November of 2018, the juvenile court entered true findings on the State’s

      allegations that J.G. had committed three acts of armed robbery, each as a

      Level 3 felony when committed by an adult.


[4]   Prior to the dispositional hearing, J.G. underwent a psychological evaluation

      with Dr. Jim L. Dalton. Following that evaluation, Dr. Dalton stated that,

      given the “serious and dangerous” actions underlying the juvenile court’s true

      findings, “[i]t would be understandable if the Court deems it necessary to

      remove [J.G.] from the community . . . .” Id. at 105. Further, J.G.’s

      predispositional report stated that, when he was thirteen years old, J.G. had

      been alleged to have committed battery, as a Class A misdemeanor when

      committed by an adult, which allegation was closed without a fact-finding

      hearing after J.G. failed to complete the offered services. The predispositional

      report also stated that, on a different occasion when he was thirteen, J.G. had

      been alleged to have committed battery, as a Class B misdemeanor when

      committed by an adult, which allegation was also closed without a fact-finding

      upon J.G.’s successful completion of offered services. The predispositional

      report also identified J.G. as having a “[h]igh risk to re-offend.” Id. at 124.


[5]   The State recommended that guardianship over J.G. be awarded to the

      Department of Correction so that he would have a “secure and structured

      setting” and no longer “pos[e] a threat to the community and himself.” Id. at

      125. Following the dispositional hearing, the juvenile court adopted the State’s



      Court of Appeals of Indiana | Memorandum Decision 19A-JV-181 | July 10, 2019   Page 3 of 5
      recommendation and awarded guardianship over J.G. to the Department of

      Correction. This appeal ensued.


                                      Discussion and Decision
[6]   J.G. challenges the juvenile court’s order that he be placed in the wardship of

      the Department of Correction. As the Indiana Supreme Court has explained:


              The specific disposition of a delinquent is within the juvenile
              court’s discretion, to be guided by the following considerations:
              the safety of the community, the best interests of the child, the
              least restrictive alternative, family autonomy and life, freedom of
              the child, and the freedom and participation of the parent,
              guardian, or custodian. We reverse only for an abuse of
              discretion, namely a decision that is clearly against the logic and
              effect of the facts and circumstances before the court, or the
              reasonable, probable, and actual deductions to be drawn
              therefrom.


      K.S. v. State, 849 N.E.2d 538, 544 (Ind. 2006) (citations and quotation marks

      omitted).


[7]   We cannot say that the juvenile court abused its discretion when it awarded

      guardianship over J.G. to the Department of Correction. J.G. participated in

      the armed robbery of three other juveniles; he warned those juveniles not to tell

      anyone about the robbery or they would be shot; one of his victims changed

      schools out of fear of retaliation for having gone to the police; during J.G.’s

      pretrial detention, he had five reported incidents of misbehavior, including

      failing to follow directions and engaging in altercations with others; his

      psychologist supported J.G.’s removal from the community based on J.G.’s

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-181 | July 10, 2019   Page 4 of 5
      dangerous behavior; and the predispositional report assessed J.G. as having a

      high risk of reoffending. We also note that, while no fact-finding hearings were

      held on the State’s two prior battery allegations against J.G., those allegations

      were dismissed only after mixed results from J.G. in offered services, which

      suggests, in support of the juvenile court’s judgment here, that less-restrictive

      options than placement with the Department of Correction would not be

      successful.


[8]   J.G.’s arguments on appeal are merely requests for this Court to disregard the

      evidence most favorable to the juvenile court’s judgment and, instead, consider

      only the evidence that J.G. considers favorable. But we are not at liberty to

      reverse the juvenile court’s exercise of its discretion simply because we might

      have reached a different result on the same evidence. See K.S., 849 N.E.2d at

      544. J.G.’s argument on appeal is contrary to our standard of review, and,

      under the proper standard, we cannot say that the juvenile court abused its

      discretion. Accordingly, we affirm the juvenile court’s judgment.


[9]   Affirmed.


      Baker, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-181 | July 10, 2019   Page 5 of 5